                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                              JS-6
 Case No.       EDCV 19-2415 PSG (SPx)                                      Date   March 3, 2020
 Title          Patricia Saavedra v. La-Z-Boy, Inc. et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTS the motion to remand

       Before the Court is Plaintiff Patricia Saavedra’s (“Plaintiff”) motion to remand. See Dkt.
# 10 (“Mot.”). Defendants La-Z-Boy, Inc. (“La-Z-Boy”) and Oscar Pineda (“Pineda”)
(collectively, “Defendants”) oppose, see Dkt. # 17 (“Opp.”), and Plaintiff replied, see Dkt. # 19
(“Reply”). The Court finds the matter appropriate for decision without oral argument. See Fed.
R. Civ. P. 78; L.R. 7-15. Having considered the moving, opposing, and reply papers, the Court
GRANTS the motion to remand.

I.       Background

         A.      Factual Background

       The following facts are taken from Plaintiff’s complaint. On or about December 1, 2015,
La-Z-Boy employed Plaintiff as a Human Resources Manager at its manufacturing plant in
Redlands, California. See Complaint, Dkt. # 1-1 (“Compl.”) ¶ 10. Plaintiff was fifty-eight when
she was hired. Id. ¶ 11. Pineda was the General Manager of the Redlands plant. Id. ¶ 12.
Pineda made comments to Plaintiff about her age and about the inability of older employees to
keep up with workload demands. Id. ¶ 13. From 2016 through 2019, Plaintiff worked with
Pineda to hire new employees to fill open positions at the Redlands plant, and Pineda continually
stressed the need for a “younger bench,” “younger talent,” and “fresh talent.” Id. ¶ 14. Pineda
routinely asked Plaintiff to estimate applicants’ ages before offering them interviews. Id.
Pineda explicitly instructed Plaintiff against hiring older employees. Id. Plaintiff routinely
presented Pineda with older well-qualified applicants, only to have Pineda hire younger, less-
qualified candidates instead. Id. Throughout 2018, Pineda actively replaced numerous Redlands
plant management staff members with younger new hires. Id. ¶ 15. One example is Ms. Smith:
Pineda transferred Ms. Smith to a different office and replaced her with a younger candidate. Id.


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-2415 PSG (SPx)                                 Date   March 3, 2020
 Title          Patricia Saavedra v. La-Z-Boy, Inc. et al.

¶¶ 15–16. These issues continued into 2019. Id. ¶¶ 23–25. Plaintiff repeatedly complained to
Pineda that his hiring practices were discriminatory on the basis of age. Id. ¶ 23.

       From the time that Ms. Garcia, a twenty-nine-year-old employee, was hired, Pineda
actively attempted to transfer Plaintiff’s duties to her. Id. ¶¶ 19–20. For instance, Pineda
insisted that Ms. Garcia take on Plaintiff’s management responsibilities. Id. ¶ 20. Despite
Plaintiff discovering that Ms. Garcia had violated company policy and was performing her duties
in an unsatisfactory manner, Pineda took no remedial action. Id. ¶ 21.

       On or about May 16, 2019, Pineda and another La-Z-Boy employee informed Plaintiff
that her position was being eliminated, and she was terminated on or about May 17, 2019. Id. ¶¶
26–27.

          B.     Procedural Background

          On November 12, 2019, Plaintiff initiated this lawsuit, bringing the following causes of
action:

          First Cause of Action: Discrimination in violation of the California Fair Employment and
          Housing Act (“FEHA”), Cal. Gov. Code § 12940(a), on the basis of age, against La-Z-
          Boy. Id. ¶¶ 30–42.

          Second Cause of Action: Harassment in violation of FEHA, Cal. Gov. Code § 12940(j),
          against La-Z-Boy and Pineda. Id. ¶¶ 43–56.

          Third Cause of Action: Retaliation in violation of FEHA, Cal. Gov. Code § 12940(h),
          against La-Z-Boy. Id. ¶¶ 57–70.

          Fourth Cause of Action: Failure to take all steps necessary to stop discrimination,
          harassment, and retaliation in violation of FEHA, Cal. Gov. Code § 12940(k), against La-
          Z-Boy. Id. ¶¶ 71–81.

          Fifth Cause of Action: Wrongful termination in violation of public policy, against La-Z-
          Boy and Pineda. Id. ¶¶ 82–89.

          Sixth Cause of Action: Retaliation in violation of Cal. Lab. Code § 1102.5, against La-Z-
          Boy. Id. ¶¶ 90–103.


CV-90 (10/08)                               CIVIL MINUTES - GENERAL                           Page 2 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-2415 PSG (SPx)                                 Date   March 3, 2020
 Title          Patricia Saavedra v. La-Z-Boy, Inc. et al.


       On December 16, 2019, Defendants removed the action to this Court on the grounds of
diversity jurisdiction. See Notice of Removal, Dkt. # 1 (“NOR”). Although Plaintiff and Pineda
are both citizens of California, Defendants argue that Pineda is a “sham” defendant and his
citizenship should be disregarded for purposes of establishing diversity jurisdiction. See
generally id. Plaintiff now moves to remand. See generally Mot.

II.      Legal Standard

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall
be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against
removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,
1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034
(9th Cir. 2008). “A defendant seeking removal has the burden to establish that removal is proper
and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”).

       When a defendant has been fraudulently joined for the purpose of destroying diversity or
removal jurisdiction, the Court “may ignore the presence of that defendant for the purpose of
establishing” jurisdiction. Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009).
Joinder is fraudulent if “the plaintiff fails to state a cause of action against a resident defendant,
and the failure is obvious according to the settled rules of the state.” Id. The relevant question is
whether there is any possibility that the plaintiff will be able to establish liability against the
party in question. See Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998); Padilla
v. AT & T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (“[A] defendant seeking removal
based on an alleged fraudulent joinder must do more than show that the complaint at the time of
removal fails to state a claim against the non-diverse defendant.”). “This standard is more
stringent than that under Rule 12(b)(6) and ‘is similar to the wholly insubstantial and frivolous
standard for dismissing claims under Rule 12(b)(1) for lack of federal question jurisdiction.’”


CV-90 (10/08)                               CIVIL MINUTES - GENERAL                           Page 3 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     EDCV 19-2415 PSG (SPx)                                Date   March 3, 2020
    Title       Patricia Saavedra v. La-Z-Boy, Inc. et al.

Powers v. Provident Life & Accident Ins. Co., No. CV 18-10333 PSG (JEMx), 2019 WL
1601385, at *3 (C.D. Cal. Mar. 1, 2019) (quoting Grancare, LLC v. Thrower, 889 F.3d 543, 549
(9th Cir. 2018)) (cleaned up).

       “Fraudulent joinder must be proven by clear and convincing evidence.” Hamilton
Materials, Inc. v. Dow Chem. Co., 494 F.3d 1203, 1206 (9th Cir. 2007). “A defendant . . . bears
[a] ‘heavy burden’ of establishing fraudulent joinder.” Lew v. Medtronic, Inc., No. CV 14-8303
JLS (VBKx), 2014 WL 7185299, at *10 (C.D. Cal. Dec. 16, 2014) (quoting Hunter v. Philip
Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). “There is a ‘general presumption’ that
joinder is not fraudulent, that is, there is a general presumption that a plaintiff’s sole purpose is
not to defeat diversity jurisdiction.” Negrete v. Meadowbrook Meat Co., No. ED CV 11-1861
DOC (DTBx), 2012 WL 254039, at *2 (C.D. Cal. Jan. 25, 2012). Thus, there is a presumption
against finding fraudulent joinder, and defendants who assert that plaintiff has fraudulently
joined a party carry a heavy burden of persuasion. See Salkin v. United Serv. Auto Ass’n, 767 F.
Supp. 2d 1062, 1065 (C.D. Cal. 2011).

III.        Discussion

       The parties do not dispute that Plaintiff is a citizen of California, that La-Z-Boy is a
citizen of Michigan (a Michigan corporation with its principal place of business in Michigan),
and that Pineda is a citizen of California. See NOR ¶¶ 12–43; Compl. ¶¶ 2–4. Thus, on the face
of the complaint complete diversity is lacking because both Plaintiff and Pineda are citizens of
California. However, Defendants argue that Pineda’s citizenship should be disregarded for
purposes of diversity because he was fraudulently joined. See NOR ¶¶ 18–43. Plaintiff brings
two causes of action against Pineda, for harassment on the basis of age in violation of FEHA,
and for wrongful termination in violation of public policy. See Compl. ¶¶ 43–56, 82–89. The
Court only addresses the first claim because it finds it dispositive.1

       Defendants argue that Pineda is fraudulently joined because: (1) his alleged conduct is not
severe or pervasive enough to constitute a harassment claim, and (2) the managerial privilege
applies. See generally NOR; Opp. Defendants argue that Plaintiff’s allegations are insufficient
because to claim harassment based upon a “hostile work environment theory,” a plaintiff must

1
 Defendants argue that Plaintiff cannot as a matter of law establish a wrongful termination claim
against Pineda. See NOR ¶¶ 40–42. In reply, Plaintiff states that she is abandoning this claim,
see Reply 1, and that she has discovered further evidence to allege an additional claim against
Pineda, see id.

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                           Page 4 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-2415 PSG (SPx)                                Date   March 3, 2020
 Title          Patricia Saavedra v. La-Z-Boy, Inc. et al.

show that harassing conduct was “severe enough or sufficiently pervasive to alter the conditions
of employment and create a work environment that qualifies as hostile or abusive to employees
because of their [age].” Hughes v. Pair, 46 Cal. 4th 1035, 1043 (2009). There is no recovery for
“harassment that is occasional, isolated, sporadic, or trivial.” Id. Defendants argue that
Plaintiff’s allegations are merely of routine, personnel-related conduct, and that the isolated
comments by Pineda to Plaintiff are merely the type of isolated instances of verbal abuse,
profane language, and threats of job loss which are insufficient. See NOR ¶¶ 28–31 (citing Cofer
v. Parker-Hannifin Corp., 194 F. Supp. 3d 1014, 1021 (C.D. Cal. 2016)); Opp. 4. Defendants
also argue that Plaintiff’s allegations of harassment are based on mere hiring and firing
recommendations, which are non-actionable personnel decisions. See NOR ¶¶ 33–39 (citing
Reno v. Baird, 18 Cal. 4th 640, 646 (1998); Hardin v. Wal-Mart Stores, Inc., No.
CIV–F–08–0617 AWI BAM, 2012 WL 691707 at *18 (E.D. Cal., Mar. 2, 2012)); Opp. 6–7.
They argue that because Plaintiff’s claims against Pineda entirely involve personnel decisions
and the management of employees, they must fail because of the managerial privilege. See NOR
¶ 39. Plaintiff cites Landucci v. State Farm Insurance Company, 65 F. Supp. 3d 694, 700 (N.D.
Cal. 2014) in support, in which the court held that the plaintiff had sufficiently pleaded a hostile
work environment and harassment claim based in part on allegations of a supervisor’s hostile
workplace comments. See Mot. 11:18–12:1. Based on the plaintiff’s supervisor’s conduct – he
began micromanaging her, made statements about her age, commented on her physical abilities,
asked when she was going to retire, and criticized her performance – the court concluded that a
harassment claim was viable against the employer and supervisor. See Landucci, 65 F. Supp. 3d
at 700–01.

       First, the Court is not convinced that the “managerial privilege” prevents any claim
against Pineda under the FEHA. Pursuant to the FEHA, it is unlawful for an employer or any
other person to harass an employee on the basis of age. Cal. Gov. Code § 12940(j)(1). The
FEHA specifically makes harassment by an employee unlawful. See id. § 12940(j)(3).
Accordingly, a supervisory employee may be liable to an employee for harassing acts made to
that employee. See Roby v. McKesson Corp., 47 Cal. 4th 686, 709 (2009); Landucci, 65 F.
Supp. 3d at 700. Plaintiff has alleged at least one hostile comment made by Pineda to Plaintiff
about her age, See Compl. ¶ 13, which cannot be categorized as a “personnel decision,” and,
moreover, official employment actions by supervisory employees can constitute the evidentiary
basis of a harassment cause of action. See Roby, 47 Cal. 4th at 707–08; see also Smith v. Staples
Contract & Commercial, Inc., No. CV 14-07836-AB ASX, 2014 WL 7333421, at *6 (C.D. Cal.
Dec. 19, 2014) (“[A] supervisor may be individually liable under California law for purely
managerial acts where those acts ‘have a secondary effect of communicating a hostile message.



CV-90 (10/08)                               CIVIL MINUTES - GENERAL                          Page 5 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-2415 PSG (SPx)                                Date   March 3, 2020
 Title          Patricia Saavedra v. La-Z-Boy, Inc. et al.

This occurs when the actions establish a widespread pattern of bias.’”) (quoting Roby, 47 Cal.
4th at 709).

        Second, Plaintiff has alleged that Pineda made comments about her age and about the
inability of older employees to keep up with workload demands, that he continually instructed
Plaintiff to discriminate in hiring on the basis of age and not hire older applicants, that he
consistently replaced older workers with younger ones, and that he began giving Plaintiff’s
management responsibilities to a younger, less-capable employee. See Compl. ¶¶ 13–25. The
Court is not convinced that these allegations of repeated age-related hostility in the workplace
fail to state a cause of action of hostile work environment under FEHA as a matter of law, and
that “the failure is obvious according to the settled rules of the state.” Hunter, 582 F.3d at 1043.

        Even if Plaintiff had not sufficiently alleged a claim of hostile work environment against
Pineda, Defendants have failed to show that there is no possibility that Plaintiff may amend her
complaint to do so. See Reply 4. A defendant must show “there is no possibility that the
plaintiff could prevail on any cause of action it brought against the non-diverse defendant.”
Padilla, 697 F. Supp. 2d at 1159. For example, the court in Padilla remanded a case alleging
FEHA violations against both an in-state supervisor and out-of-state employer. Id. at 1160.
There, the defendants could not demonstrate fraudulent joinder and thus improperly removed the
case because they failed to show both that there was “no possibility that the plaintiff could
prevail on any cause of action it brought against the non-diverse defendant” and that the plaintiff
could not amend her pleadings to allege a potentially successful cause of action. Id. Here,
Defendants have not shown why Plaintiff could not amend her complaint to plead further facts
regarding Pineda’s conduct in the workplace toward Plaintiff. Defendants have not met their
heavy burden of rebutting the general presumption that the joinder is not fraudulent. See
Powers, 2019 WL 1601385, at *7 (“[T]he issue is not the strength of the plaintiff’s case against
the non-diverse defendant, but whether there is any possibility that the plaintiff will be able to
establish liability against the non-diverse defendant.”).

IV.      Attorneys’ Fees

        Where a plaintiff is successful on a remand motion, the court may order the defendant to
pay plaintiff its “just costs and any actual expenses, including attorney fees, incurred as a result
of the removal.” 28 U.S.C. § 1447(c). The Supreme Court has specified that “the standard for
awarding fees should turn on the reasonableness of the removal. Absent unusual circumstances,
courts may award attorney’s fees under § 1447(c) only where the removing party lacked an



CV-90 (10/08)                               CIVIL MINUTES - GENERAL                          Page 6 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-2415 PSG (SPx)                                Date   March 3, 2020
 Title          Patricia Saavedra v. La-Z-Boy, Inc. et al.

objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.
132, 141 (2005).

       Here, Plaintiff’s request for attorneys’ fees is denied because the Court does not find that
removal was objectively unreasonable. Although the Court holds that Defendants’ removal was
improper, the decision to remand is more of a reflection on Defendants’ heavy burden to
demonstrate fraudulent joinder at the pleading stage than the merits of Plaintiff’s case. See
Salkin, 767 F. Supp. 2d at 1065.

V.       Conclusion

       For the foregoing reasons, the Court concludes that Defendants improperly removed this
case and that, consequently, the Court lacks jurisdiction. The Court GRANTS the motion to
remand. Accordingly, the case is REMANDED to San Bernardino County Superior Court.

         IT IS SO ORDERED.




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                          Page 7 of 7
